DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because Abstract: line 2, “comprises” should read --includes--; “Fig. 2” should be deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson et al. (US Pub. No. 2016/0069679 A1).
Referring to claim 1, Jackson et al. disclose a computer-implemented method for analysing movement of a subject (Abstract), the method comprising:
obtaining, from a movement sensor (e.g., motion sensor(s) 50 – Figure 2) in a device that is carried or worn by the subject (para. [0039]; Figure 1-2), a movement signal representing movement of the subject (e.g., user 54 - Figure 3) during at least a first time period (para. [0010], [0041], [0050]);
e.g., pressure sensor(s) – Figure 2) in the device, an air pressure signal representing air pressure at the air pressure sensor during at least the first time period (para. [0049]-0054]; Figures 5-6);
processing the movement signal to identify a plurality of occurrences of a gait phase corresponding to the subject walking (para. [0044]-[0046], [0049]-[0054]; Figure 4);
for each of the identified occurrences of the gait phase, selecting a respective part of the air pressure signal corresponding in time to said occurrence of the gait phase (para. [0049]-0054]; Figures 5-6);
for a plurality of pairs of identified occurrences of the gait phase, determining a change in altitude of the subject between the identified occurrences of the gait phase in each pair from the respective selected parts of the air pressure signal (para. [0056]-[0057], [0060]-[0065]; Figure 7); and
determining if the subject has traversed stairs from the determined changes in altitude for the pairs of identified occurrences of the gait phase by determining one or more statistics values for a distribution of the determined changes in altitude for the plurality of pairs, and determining if the subject has traversed stairs based on the determined one or more statistics values for the distribution (para. [0056]-[0057], [0060]-[0065]; Figure 7). 
As to claim 2, Jackson et al. disclose a computer-implemented method for analysing movement of a subject (Abstract), wherein the step of determining if the subject has traversed stairs based on the determined one or more statistics values for the distribution comprises comparing the one or more statistics values to one or more normal values and/or historical values (para. [0058]-[0059], [0063]) for the subject when traversing stairs (para. [0056]-[0058], [0060]-[0065]; Figure 7-8 & 10). 
Referring to claim 3, Jackson et al. disclose a computer-implemented method for analysing movement of a subject (Abstract), wherein the step of determining if the subject has traversed stairs based on the determined one or more statistics values for the distribution comprises comparing the one or more statistics values to one or more standard values for a set of stairs (para. [0056]-[0058], [0060]-[0065]; Figure 7-8 & 10). 
Abstract), wherein the one or more statistics comprises an average of the determined changes in altitude for the pairs of identified occurrences of the gait phase, an average of the determined changes in altitude for the pairs of identified occurrences of the gait phase occurring in a predetermined time period, or a measure of variability of the determined changes in altitude for the pairs of identified occurrences of the gait phase (para. [0056]-[0058], [0060]-[0065]; Figure 7-8 & 10). 
Referring to claim 5, Jackson et al. disclose a computer-implemented method for analysing movement of a subject (Abstract), wherein the distribution is represented as a histogram (para. [0062]). 
As to claim 6, Jackson et al. disclose a computer-implemented method for analysing movement of a subject (Abstract), wherein the step of selecting the respective part of the air pressure signal corresponding in time to said occurrence of the gait phase comprises:
selecting a single measurement sample from the air pressure signal corresponding in time to the identified occurrence of the gait phase (para. [0056]-[0058], [0060]-[0065]; Figure 7-8 & 10); or
selecting a plurality of measurement samples from the air pressure signal corresponding in time to the identified occurrence of the gait phase (para. [0056]-[0058], [0060]-[0065]; Figure 7-8 & 10). 
Referring to claim 7, Jackson et al. disclose a computer-implemented method for analysing movement of a subject (Abstract), wherein, prior to the first time period, the method further comprises the steps of:
obtaining one of a movement signal from the movement sensor for a second time period and an air pressure signal from the air pressure sensor for a second time period while the other one of the movement sensor and air pressure sensor is not active (para. [0058], [0063]);
para. [0058], [0063]); and
if the determined first value meets a criterion, activating the other one of the movement sensor and air pressure sensor (para. [0058], [0063]). 
As to claim 8, Jackson et al. disclose a computer-implemented method for analysing movement of a subject (Abstract), wherein the method further comprises the steps of:
obtaining a further one of the movement signal from the movement sensor for a third time period and an air pressure signal from the air pressure sensor for a third time period (para. [0058], [0063]);
processing the obtained further one of the movement signal and the air pressure signal to determine a second value of the characteristic (para. [0058], [0063]); and
if the determined second value does not meet the criterion, deactivating the other one of the movement sensor and air pressure sensor (para. [0058], [0063]). 
Referring to claim 9, Jackson et al. disclose a computer-implemented method for analysing movement of a subject (Abstract), the method comprising:
obtaining, from a movement sensor (e.g., motion sensor(s) 50 – Figure 2) in a device that is carried or worn by the subject (para. [0039]; Figure 1-2), a movement signal representing movement of the subject (e.g., user 54 - Figure 3) during at least a first time period (para. [0010], [0041], [0050]);
obtaining, from an air pressure sensor (e.g., pressure sensor(s) – Figure 2) in the device, an air pressure signal representing air pressure at the air pressure sensor during at least the first time period (para. [0049]-0054]; Figures 5-6);
processing the movement signal to identify a characteristic of movement of the subject and/or a characteristic of the movement signal (para. [0044]-[0046], [0049]-[0054]; Figure 4);
para. [0044]-[0046], [0049]-[0054]; Figure 4);
processing the movement signal to identify a plurality of occurrences of the selected gait phase type (para. [0044]-[0046], [0049]-[0054]; Figure 4);
for each of the identified occurrences of the selected gait phase type, selecting a respective part of the air pressure signal corresponding in time to said identified occurrences (para. [0049]-0054]; Figures 5-6);
for a plurality of pairs of identified occurrences, determining a change in altitude of the subject between the identified occurrences in each pair from the respective selected parts of the air pressure signal (para. [0056]-[0057], [0060]-[0065]; Figure 7); and
determining if the subject has traversed stairs from the determined changes in altitude for the pairs of identified occurrences of the selected gait phase (para. [0056]-[0057], [0060]-[0065]; Figure 7). 
As to claim 10, Jackson et al. disclose a computer program product comprising a computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform the method of claim 1 (para. [0044]-[0046], [0049]-[0054]; [0056]-[0057], [0060]-[0065]; Figures 2, 4-8 & 10). 
Referring to claim 11, Jackson et al. disclose an apparatus for analysing movement of a subject (Figure 1), the apparatus comprising a processing unit configured to:
obtain, from a movement sensor (e.g., motion sensor(s) 50 – Figure 2) in a device that is carried or worn by the subject (para. [0039]; Figure 1-2), a movement signal representing movement of the subject (e.g., user 54 - Figure 3) during at least a first time period (para. [0010], [0041], [0050]);
obtain, from an air pressure sensor (e.g., pressure sensor(s) – Figure 2) in the device, an air pressure signal representing air pressure at the air pressure sensor during at least the first time period (para. [0049]-0054]; Figures 5-6);
para. [0044]-[0046], [0049]-[0054]; Figure 4);
for each of the identified occurrences of the gait phase, select a respective part of the air pressure signal corresponding in time to said occurrence of the gait phase (para. [0049]-0054]; Figures 5-6);
for a plurality of pairs of identified occurrences of the gait phase, determine a change in altitude of the subject between the identified occurrences of the gait phase in each pair from the respective selected parts of the air pressure signal (para. [0056]-[0057], [0060]-[0065]; Figure 7); and
determine if the subject has traversed stairs from the determined changes in altitude for the pairs of identified occurrences of the gait phase by determining one or more statistics values for a distribution of the determined changes in altitude for the plurality of pairs, and determining if the subject has traversed stairs based on the determined one or more statistics values for the distribution (para. [0056]-[0057], [0060]-[0065]; Figure 7). 
As to claim 12, Jackson et al. disclose an apparatus for analysing movement of a subject (Figure 1), wherein the distribution is a histogram (para. [0062]). 
Referring to claim 13, Jackson et al. disclose an apparatus for analysing movement of a subject (Figure 1), wherein the processing unit is configured to select the respective part of the air pressure signal corresponding in time to said occurrence of the gait phase by:
selecting a single measurement sample from the air pressure signal corresponding in time to the identified occurrence of the gait phase (para. [0056]-[0058], [0060]-[0065]; Figure 7-8 & 10); or
selecting a plurality of measurement samples from the air pressure signal corresponding in time to the identified occurrence of the gait phase (para. [0056]-[0058], [0060]-[0065]; Figure 7-8 & 10). 
As to claim 14, Jackson et al. disclose an apparatus for analysing movement of a subject (Figure 1), the apparatus comprising a processing unit configured to:
e.g., motion sensor(s) 50 – Figure 2) in a device that is carried or worn by the subject (para. [0039]; Figure 1-2), a movement signal representing movement of the subject (e.g., user 54 - Figure 3) during at least a first time period (para. [0010], [0041], [0050]);
obtaining, from an air pressure sensor (e.g., pressure sensor(s) – Figure 2) in the device, an air pressure signal representing air pressure at the air pressure sensor during at least the first time period (para. [0049]-0054]; Figures 5-6);
processing the movement signal to identify a plurality of occurrences of a gait phase corresponding to the subject walking (para. [0044]-[0046], [0049]-[0054]; Figure 4);
based on the identified characteristic, select a gait phase type from a plurality of gait phase types that occur in walking (pages 5879-5880, 4. Atmospheric Pressure Measurement section; Figures 2-5);
process the movement signal to identify a plurality of occurrences of the selected gait phase type (page 5879, 4.1 Detection of Vertical Movements section);
for each of the identified occurrences of the selected gait phase type, select a respective part of the air pressure signal corresponding in time to said identified occurrences (para. [0049]-0054]; Figures 5-6);
for a plurality of pairs of identified occurrences, determine a change in altitude of the subject between the identified occurrences in each pair from the respective selected parts of the air pressure signal (para. [0056]-[0057], [0060]-[0065]; Figure 7); and
determine if the subject has traversed stairs from the determined changes in altitude for the pairs of identified occurrences of the selected gait phase (para. [0056]-[0057], [0060]-[0065]; Figure 7).
Referring to claim 15, Jackson et al. disclose a system for analysing movement of a subject (Figure 1), the system comprising:
Figures 1-2), the device comprising a movement sensor (e.g., motion sensor(s) 50 – Figure 2) for measuring movement of the subject (para. [0039]; Figure 1-2) and outputting a movement signal representing movement of the subject (e.g., user 54 - Figure 3) and an air pressure sensor (e.g., pressure sensor(s) – Figure 2) for measuring air pressure and outputting an air pressure signal representing air pressure at the air pressure sensor (para. [0049]-0054]; Figures 5-6); and
an apparatus as claimed in claim 11 (para. [0044]-[0046], [0049]-[0054]; [0056]-[0057], [0060]-[0065]; Figures 2, 4-8 & 10). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Development of Advanced Portable Device for Daily Physical Assessment”, Inooka et al. (referred hereafter Inooka et al.).
Referring to claim 1, Inooka et al. disclose a computer-implemented method for analysing movement of a subject (Abstract), the method comprising:
obtaining, from a movement sensor in a device that is carried or worn by the subject, a movement signal representing movement of the subject (page 5878, 2. Measurement System section; Figure 1) during at least a first time period (page 5879, 3. Schematics of Movement Classification section);
page 5878, 2. Measurement System section; Figure 1) during at least the first time period (pages 5879-5880, 4. Atmospheric Pressure Measurement section; Figures 2-3);
processing the movement signal to identify a plurality of occurrences of a gait phase corresponding to the subject walking (page 5879, 3. Schematics of Movement Classification section; Figure 2);
for each of the identified occurrences of the gait phase, selecting a respective part of the air pressure signal corresponding in time to said occurrence of the gait phase (pages 5879-5880, 4. Atmospheric Pressure Measurement section; Figures 2-5);
for a plurality of pairs of identified occurrences of the gait phase, determining a change in altitude of the subject between the identified occurrences of the gait phase in each pair from the respective selected parts of the air pressure signal (pages 5879-5880, 4. Atmospheric Pressure Measurement section; Figures 2-5); and
determining if the subject has traversed stairs from the determined changes in altitude for the pairs of identified occurrences of the gait phase by determining one or more statistics values for a distribution of the determined changes in altitude for the plurality of pairs, and determining if the subject has traversed stairs based on the determined one or more statistics values for the distribution (page 5879, 3. Schematics of Movement Classification section; page 5879, 4.1 Detection of Vertical Movements section; Figure 2; pages 5880-5881, 5. Experimental Results section; page 5881, 6. Conclusion section). 
As to claim 2, Inooka et al. disclose a computer-implemented method for analysing movement of a subject (Abstract), wherein the step of determining if the subject has traversed stairs based on the determined one or more statistics values for the distribution comprises comparing the one or more statistics values to one or more normal values and/or historical values for the subject when traversing stairs (page 5879, 4.1 Detection of Vertical Movements section; page 5880, 4.4 Energy Consumption Calculation section; Figure 6). 
Abstract), wherein the step of determining if the subject has traversed stairs based on the determined one or more statistics values for the distribution comprises comparing the one or more statistics values to one or more standard values for a set of stairs (page 5879, 4.1 Detection of Vertical Movements section; page 5880, 4.4 Energy Consumption Calculation section; Figure 6). 
As to claim 4, Inooka et al. disclose a computer-implemented method for analysing movement of a subject (Abstract), wherein the one or more statistics comprises an average of the determined changes in altitude for the pairs of identified occurrences of the gait phase, an average of the determined changes in altitude for the pairs of identified occurrences of the gait phase occurring in a predetermined time period, or a measure of variability of the determined changes in altitude for the pairs of identified occurrences of the gait phase (pages 5879-5880, 4. Atmospheric Pressure Measurement section; Figures 2-5). 
Referring to claim 5, Inooka et al. disclose a computer-implemented method for analysing movement of a subject (Abstract), wherein the distribution is represented as a histogram (page 5880, 4.3 Pressure Changes Due to Strong Wind section; Figure 5). 
As to claim 6, Inooka et al. disclose a computer-implemented method for analysing movement of a subject (Abstract), wherein the step of selecting the respective part of the air pressure signal corresponding in time to said occurrence of the gait phase comprises:
selecting a single measurement sample from the air pressure signal corresponding in time to the identified occurrence of the gait phase (page 5879, 4.1 Detection of Vertical Movements section); or
selecting a plurality of measurement samples from the air pressure signal corresponding in time to the identified occurrence of the gait phase (page 5879, 4.1 Detection of Vertical Movements section; pages 5879-5880, 4.2 Pressure Fluctuations Due to Ventilations section; page 5880, 4.3 Pressure Changes Due to Strong Wind section; Figure 5). 
Abstract), wherein, prior to the first time period, the method further comprises the steps of:
obtaining one of a movement signal from the movement sensor for a second time period and an air pressure signal from the air pressure sensor for a second time period while the other one of the movement sensor and air pressure sensor is not active (pages 5879-5880, 4.2 Pressure Fluctuations Due to Ventilations section; page 5880, 4.3 Pressure Changes Due to Strong Wind section);
processing the obtained one of the movement signal and the air pressure signal to determine a first value of a characteristic of the one of the movement signal and the air pressure signal (pages 5879-5880, 4.2 Pressure Fluctuations Due to Ventilations section; page 5880, 4.3 Pressure Changes Due to Strong Wind section); and
if the determined first value meets a criterion, activating the other one of the movement sensor and air pressure sensor (pages 5879-5880, 4.2 Pressure Fluctuations Due to Ventilations section; page 5880, 4.3 Pressure Changes Due to Strong Wind section; Figures 4-5). 
As to claim 8, Inooka et al. disclose a computer-implemented method for analysing movement of a subject (Abstract), wherein the method further comprises the steps of:
obtaining a further one of the movement signal from the movement sensor for a third time period and an air pressure signal from the air pressure sensor for a third time period (pages 5879-5880, 4.2 Pressure Fluctuations Due to Ventilations section; page 5880, 4.3 Pressure Changes Due to Strong Wind section; Figures 4-5);
processing the obtained further one of the movement signal and the air pressure signal to determine a second value of the characteristic (pages 5879-5880, 4.2 Pressure Fluctuations Due to Ventilations section; page 5880, 4.3 Pressure Changes Due to Strong Wind section; Figures 4-5); and
if the determined second value does not meet the criterion, deactivating the other one of the movement sensor and air pressure sensor (pages 5879-5880, 4.2 Pressure Fluctuations Due to Ventilations section; page 5880, 4.3 Pressure Changes Due to Strong Wind section; Figures 4-5). 
Abstract), the method comprising:
obtaining, from a movement sensor in a device that is carried or worn by the subject (page 5878, 2. Measurement System section; Figure 1), a movement signal representing movement of the subject during at least a first time period (page 5879, 3. Schematics of Movement Classification section);
obtaining, from an air pressure sensor in the device, an air pressure signal representing air pressure at the air pressure sensor (page 5878, 2. Measurement System section; Figure 1) during at least the first time period (pages 5879-5880, 4. Atmospheric Pressure Measurement section; Figures 2-3);
processing the movement signal to identify a characteristic of movement of the subject and/or a characteristic of the movement signal (page 5879, 3. Schematics of Movement Classification section; Figure 2);
based on the identified characteristic(s), selecting a gait phase type from a plurality of gait phase types that occur in walking (page 5879, 4.1 Detection of Vertical Movements section; Figure 2);
processing the movement signal to identify a plurality of occurrences of the selected gait phase type (page 5879, 4.1 Detection of Vertical Movements section);
for each of the identified occurrences of the selected gait phase type, selecting a respective part of the air pressure signal corresponding in time to said identified occurrences (pages 5879-5880, 4. Atmospheric Pressure Measurement section; Figures 2-5);
for a plurality of pairs of identified occurrences, determining a change in altitude of the subject between the identified occurrences in each pair from the respective selected parts of the air pressure signal (pages 5879-5880, 4. Atmospheric Pressure Measurement section; Figures 2-5); and
determining if the subject has traversed stairs from the determined changes in altitude for the pairs of identified occurrences of the selected gait phase (page 5879, 3. Schematics of Movement Classification section; page 5879, 4.1 Detection of Vertical Movements section; Figure 2; pages 5880-5881, 5. Experimental Results section; page 5881, 6. Conclusion section). 
page 5879, 3. Schematics of Movement Classification section; page 5879, 4.1 Detection of Vertical Movements section; Figure 2; pages 5880-5881, 5. Experimental Results section; page 5881, 6. Conclusion section). 
Referring to claim 11, Inooka et al. disclose an apparatus for analysing movement of a subject (Figure 1), the apparatus comprising a processing unit configured to:
obtain, from a movement sensor in a device that is carried or worn by the subject, a movement signal representing movement of the subject (page 5878, 2. Measurement System section; Figure 1) during at least a first time period (page 5879, 3. Schematics of Movement Classification section);
obtain, from an air pressure sensor in the device, an air pressure signal representing air pressure at the air pressure sensor (page 5878, 2. Measurement System section; Figure 1) during at least the first time period (pages 5879-5880, 4. Atmospheric Pressure Measurement section; Figures 2-3);
process the movement signal to identify a plurality of occurrences of a gait phase corresponding to the subject walking (page 5879, 3. Schematics of Movement Classification section; Figure 2);
for each of the identified occurrences of the gait phase, select a respective part of the air pressure signal corresponding in time to said occurrence of the gait phase (pages 5879-5880, 4. Atmospheric Pressure Measurement section; Figures 2-5);
for a plurality of pairs of identified occurrences of the gait phase, determine a change in altitude of the subject between the identified occurrences of the gait phase in each pair from the respective selected parts of the air pressure signal (pages 5879-5880, 4. Atmospheric Pressure Measurement section; Figures 2-5); and
determine if the subject has traversed stairs from the determined changes in altitude for the pairs of identified occurrences of the gait phase by determining one or more statistics values for a distribution of the determined changes in altitude for the plurality of pairs, and determining page 5879, 3. Schematics of Movement Classification section; page 5879, 4.1 Detection of Vertical Movements section; Figure 2; pages 5880-5881, 5. Experimental Results section; page 5881, 6. Conclusion section). 
As to claim 12, Inooka et al. disclose an apparatus for analysing movement of a subject (Figure 1), wherein the distribution is a histogram (page 5880, 4.3 Pressure Changes Due to Strong Wind section; Figure 5). 
Referring to claim 13, Inooka et al. disclose an apparatus for analysing movement of a subject (Figure 1), wherein the processing unit is configured to select the respective part of the air pressure signal corresponding in time to said occurrence of the gait phase by:
selecting a single measurement sample from the air pressure signal corresponding in time to the identified occurrence of the gait phase (page 5879, 4.1 Detection of Vertical Movements section); or
selecting a plurality of measurement samples from the air pressure signal corresponding in time to the identified occurrence of the gait phase (page 5879, 4.1 Detection of Vertical Movements section; pages 5879-5880, 4.2 Pressure Fluctuations Due to Ventilations section; page 5880, 4.3 Pressure Changes Due to Strong Wind section; Figure 5). 
As to claim 14, Inooka et al. disclose an apparatus for analysing movement of a subject (Figure 1), the apparatus comprising a processing unit configured to:
obtaining, from a movement sensor in a device that is carried or worn by the subject, a movement signal representing movement of the subject (page 5878, 2. Measurement System section; Figure 1) during at least a first time period (page 5879, 3. Schematics of Movement Classification section);
obtaining, from an air pressure sensor in the device, an air pressure signal representing air pressure at the air pressure sensor (page 5878, 2. Measurement System section; Figure 1) during at least the first time period (pages 5879-5880, 4. Atmospheric Pressure Measurement section; Figures 2-3);
page 5879, 3. Schematics of Movement Classification section; Figure 2);
based on the identified characteristic, select a gait phase type from a plurality of gait phase types that occur in walking (pages 5879-5880, 4. Atmospheric Pressure Measurement section; Figures 2-5);
process the movement signal to identify a plurality of occurrences of the selected gait phase type (page 5879, 4.1 Detection of Vertical Movements section);
for each of the identified occurrences of the selected gait phase type, select a respective part of the air pressure signal corresponding in time to said identified occurrences (pages 5879-5880, 4. Atmospheric Pressure Measurement section; Figures 2-5);
for a plurality of pairs of identified occurrences, determine a change in altitude of the subject between the identified occurrences in each pair from the respective selected parts of the air pressure signal (page 5879, 3. Schematics of Movement Classification section; page 5879, 4.1 Detection of Vertical Movements section; Figure 2); and
determine if the subject has traversed stairs from the determined changes in altitude for the pairs of identified occurrences of the selected gait phase (page 5879, 3. Schematics of Movement Classification section; page 5879, 4.1 Detection of Vertical Movements section; Figure 2; pages 5880-5881, 5. Experimental Results section; page 5881, 6. Conclusion section). 
Referring to claim 15, Inooka et al. disclose a system for analysing movement of a subject (Figure 1), the system comprising:
a device that is to be carried or worn by the subject (Figure 1), the device comprising a movement sensor for measuring movement of the subject and outputting a movement signal representing movement of the subject (page 5878, 2. Measurement System section; Figure 1) and an air pressure sensor for measuring air pressure and outputting an air pressure signal representing air pressure at the air pressure sensor (page 5878, 2. Measurement System section; Figure 1); and
page 5879, 3. Schematics of Movement Classification section; page 5879, 4.1 Detection of Vertical Movements section; Figure 2; pages 5880-5881, 5. Experimental Results section; page 5881, 6. Conclusion section). 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864